Exhibit 10.23

 

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

 

THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT is made and entered into,
effective as of                                            , by and between
INSIGHT HEALTH SERVICES CORP., a Delaware corporation (“INSIGHT”), and
                                             (“INDEMNITEE”) (“Agreement”).

 

RECITALS

 

WHEREAS, it is essential for INSIGHT to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, INDEMNITEE is a director or officer of INSIGHT;

 

WHEREAS, the Certificate of Incorporation of INSIGHT requires INSIGHT to
indemnify its directors and officers to the fullest extent permitted by law, and
the INDEMNITEE has been serving and continues to serve as a director or officer
of INSIGHT, in part in reliance on the Certificate of Incorporation; and

 

WHEREAS, in recognition of INDEMNITEE’s need for (i) substantial protection
against personal liability based on INDEMNITEE’s reliance on the Certificate of
Incorporation, (ii) specific contractual assurance that the protection promised
by the Certificate of Incorporation will be available to INDEMNITEE (regardless
of, among other things, any amendment to the Certificate of Incorporation or any
amendment to or revocation of the Bylaws, or any change in the composition of
INSIGHT’s Board or any acquisition transaction relating to INSIGHT), and
(iii) an inducement to continue to provide effective services to INSIGHT as a
director or officer thereof, INSIGHT wishes to provide for the indemnification
of INDEMNITEE and to advance expenses to INDEMNITEE to the fullest extent
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, to provide for the continued coverage of INDEMNITEE
under INSIGHT’s directors’ and officers’ liability insurance policies.

 

NOW, THEREFORE, in consideration of the premises contained herein and of
INDEMNITEE’s continuing to serve INSIGHT directly or, while a director or
officer of INSIGHT, at its request, with another enterprise, and intending to be
legally bound hereby, the parties hereto agree as follows:

 


ARTICLE I
DEFINITIONS


 


1.01.                        (A)  AFFILIATE:  ANY PERSON THAT, DIRECTLY OR
INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS OR IS CONTROLLED BY, OR
IS UNDER COMMON CONTROL WITH, THE PERSON SPECIFIED.


 


(A)  BOARD:  THE BOARD OF DIRECTORS OF INSIGHT OR THE PARENT, AS THE CASE MAY
BE.

 

--------------------------------------------------------------------------------


 


(B)  BYLAWS:  THE BYLAWS OF INSIGHT.


 


(C)  CHANGE IN CONTROL:  THE OCCURRENCE OF ANY OF THE FOLLOWING:


 

(i)  the consummation of any transaction (including, without limitation, any
merger or consolidation) (A) prior to a Public Equity Offering by INSIGHT or the
Parent, the result of which is that (1) the Parent shall fail to own
directly100% of the outstanding capital stock of INSIGHT or (2) the Principals
and their Related Parties become the “beneficial owner” (as such term is defined
in Rule 13d-3 and Rule 13d-5 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) of less than 50% of the Voting Securities of
INSIGHT or the Parent, as the case may be (measured by voting power rather than
the number of shares), or (B) after a Public Equity Offering of INSIGHT or the
Parent (in either case, the issuer of the stock in the Public Equity Offering
being the “IPO Issuer”), the result of which is that (1) if the IPO Issuer is
the Parent, the Parent shall fail to own directly 100% of the outstanding
capital stock of INSIGHT, (2) the Principals and their Related Parties fail to
own beneficially (as defined above), directly or indirectly, at least 35% of the
IPO Issuer, or (3) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act), other than the Principals and
their Related Parties, becomes the beneficial owner (as defined above), directly
or indirectly, of a greater percentage of the voting power of the Voting
Securities of INSIGHT or the Parent, as the case may be, calculated on a fully
diluted basis, than the percentage beneficially owned by the Principals and
their Related Parties;

 

(ii)  the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of INSIGHT
and its Subsidiaries or the Parent and its Subsidiaries, in each case, taken as
a whole, to any “person” (as the term is defined in Section 13(d)(3) of the
Exchange Act) other than the Principals or Related Parties of the Principals;

 

(iii)  the first day on which a majority of the members of the Board of INSIGHT
or the Parent are not Continuing Directors; or

 

(iv)  INSIGHT or the Parent is liquidated or dissolved or adopts a plan of
liquidation or dissolution.

 


(D)  CONTINUING DIRECTORS:  SHALL MEAN, AS OF THE DATE OF DETERMINATION, ANY
MEMBER OF THE BOARD OF INSIGHT OR THE PARENT, AS THE CASE MAY BE, WHO (I) WAS A
MEMBER OF SUCH BOARD ON THE DATE OF THIS AGREEMENT; (II) WAS NOMINATED FOR
ELECTION OR ELECTED TO SUCH BOARD WITH THE APPROVAL OF THE MAJORITY OF THE
CONTINUING DIRECTORS WHO WERE MEMBERS OF SUCH BOARD AT THE TIME OF SUCH
NOMINATION OR ELECTION; OR (III) WAS NOMINATED BY ONE OR MORE OF THE PRINCIPALS
AND THE RELATED PARTIES.


 


(E)  EXPENSE:  INCLUDES ATTORNEYS’ FEES AND ALL OTHER COSTS, EXPENSES AND
OBLIGATIONS PAID OR INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING, BEING
A WITNESS IN OR PARTICIPATING IN (INCLUDING ON APPEAL), OR PREPARING TO DEFEND,
BE A WITNESS IN OR PARTICIPATE IN ANY PROCEEDING RELATING TO ANY INDEMNIFIABLE
EVENT.

 

2

--------------------------------------------------------------------------------


 


(F)  INDEMNIFIABLE EVENT:  ANY EVENT OR OCCURRENCE THAT TAKES PLACE EITHER PRIOR
TO OR AFTER THE EXECUTION OF THIS AGREEMENT, RELATED TO THE FACT THAT INDEMNITEE
IS OR WAS A DIRECTOR OR OFFICER OF INSIGHT, OR WHILE A DIRECTOR OR OFFICER, IS
OR WAS SERVING AT THE REQUEST OF INSIGHT AS A DIRECTOR, OFFICER, EMPLOYEE,
TRUSTEE, AGENT OR FIDUCIARY OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE,
EMPLOYEE BENEFIT PLAN, TRUST OR OTHER ENTERPRISE OR BY REASON OF ANYTHING DONE
OR NOT DONE BY INDEMNITEE IN ANY SUCH CAPACITY.


 


(G)  PARENT:  INSIGHT HEALTH SERVICES HOLDINGS CORP., A DELAWARE CORPORATION AND
ITS SUCCESSORS.


 


(H)  PERSON:  ANY INDIVIDUAL, CORPORATION, LIMITED OR GENERAL PARTNERSHIP, JOINT
VENTURE, ASSOCIATION, JOINT-STOCK COMPANY, TRUST, UNINCORPORATED ORGANIZATION,
LIMITED LIABILITY COMPANY OR GOVERNMENT OR ANY AGENCY OR POLITICAL SUBDIVISION
THEREOF.


 


(I)  PRINCIPALS:  J.W. CHILDS ASSOCIATES, L.P., J.W. CHILDS EQUITY PARTNERS II,
L.P., THE HALIFAX GROUP, L.L.C. AND HALIFAX CAPITAL PARTNERS, L.P. AND THEIR
AFFILIATES.


 


(J)  PUBLIC EQUITY OFFERING:  AN OFFER AND SALE OF CAPITAL STOCK OF INSIGHT OR
THE PARENT PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE
BY THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES ACT OF
1933, AS AMENDED (OTHER THAN A REGISTRATION STATEMENT ON FORM S-8 OR OTHERWISE
RELATING TO EQUITY SECURITIES ISSUABLE UNDER ANY EMPLOYEE BENEFIT PLAN OF
INSIGHT).


 


(K)  RELATED PARTIES:  SHALL MEAN:


 

(i)  any controlling stockholder, partner, member, 80% (or more) owned
Subsidiary, or immediate family member (in the case of an individual) of any
Principal; or

 

(ii)  any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding an 80% (or more)
controlling interest of which consist of any one or more Principals and/or such
other Persons referred to in the immediately preceding clause.

 


(L)  PROCEEDING:  ANY THREATENED, PENDING OR COMPLETED ACTION, SUIT OR
PROCEEDING, OR ANY INQUIRY, HEARING OR INVESTIGATION, WHETHER CONDUCTED BY
INSIGHT OR ANY OTHER PARTY, THAT INDEMNITEE IN GOOD FAITH BELIEVES MIGHT LEAD TO
THE INSTITUTION OF ANY SUCH ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE, INVESTIGATIVE OR OTHER.


 


(M)  REVIEWING PARTY:  SHALL BE ANY ONE OF THE FOLLOWING:  (I) THE STOCKHOLDERS
OF INSIGHT, (II) A QUORUM OF THE BOARD CONSISTING OF DISINTERESTED DIRECTORS, OR
(III) THE SPECIAL, INDEPENDENT COUNSEL REFERRED TO IN SECTION 2.02 HEREOF.


 


(N)  SUBSIDIARY:  SHALL MEAN WITH RESPECT TO ANY PERSON, ANY PERSON A MAJORITY
OF THE EQUITY OWNERSHIP OR VOTING SECURITIES OF WHICH IS AT THE TIME OWNED,
DIRECTLY OR INDIRECTLY, BY SUCH PERSON AND/OR ONE OR MORE ITS OTHER
SUBSIDIARIES; WHEN USED WITHOUT REFERENCE TO ANY PARTICULAR PERSON, SUBSIDIARY
MEANS A SUBSIDIARY OF INSIGHT.

 

3

--------------------------------------------------------------------------------


 


(O)  VOTING SECURITIES:  SHALL MEAN WITH RESPECT TO ANY PERSON, ANY SECURITIES
WHICH VOTE GENERALLY IN THE ELECTION OF DIRECTORS, MANAGERS OR TRUSTEES.


 


ARTICLE II
INDEMNIFICATION


 


2.01.                        AGREEMENT TO INDEMNIFY.


 


(A)  IN THE EVENT INDEMNITEE WAS, IS OR BECOMES A PARTY TO OR WITNESS OR OTHER
PARTICIPANT IN, OR IS THREATENED TO BE MADE A PARTY TO OR WITNESS OR OTHER
PARTICIPANT IN, A PROCEEDING BY REASON OF (OR ARISING IN PART OUT OF) AN
INDEMNIFIABLE EVENT, INSIGHT SHALL INDEMNIFY INDEMNITEE TO THE FULLEST EXTENT
PERMITTED BY LAW, AS SOON AS PRACTICABLE BUT IN ANY EVENT NO LATER THAN THIRTY
(30) DAYS AFTER WRITTEN REQUEST IS PRESENTED TO INSIGHT, AGAINST ANY AND ALL
EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT (INCLUDING
ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH
OR IN RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES OR AMOUNTS PAID IN
SETTLEMENT) OF SUCH PROCEEDING AND ANY FEDERAL, STATE, LOCAL OR FOREIGN TAXES
IMPOSED ON INDEMNITEE AS A RESULT OF THE ACTUAL OR DEEMED RECEIPT OF ANY
PAYMENTS UNDER THIS AGREEMENT.  INSIGHT SHALL SELECT COUNSEL TO DEFEND
INDEMNITEE (WHICH DEFENSE COUNSEL SHALL BE REASONABLY SATISFACTORY TO
INDEMNITEE).  ANY WRITTEN REQUEST FOR INDEMNIFICATION SHALL INCLUDE SUFFICIENT
DOCUMENTATION OR INFORMATION REASONABLY AVAILABLE TO INDEMNITEE TO SUPPORT
INDEMNITEE’S CLAIM FOR INDEMNIFICATION.  THE PRESIDENT OR SECRETARY OR OTHER
APPROPRIATE OFFICER OF INSIGHT SHALL PROMPTLY, UPON RECEIPT OF INDEMNITEE’S
REQUEST FOR INDEMNIFICATION, ADVISE THE BOARD IN WRITING THAT INDEMNITEE HAS
MADE SUCH REQUEST.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY
AND EXCEPT AS PROVIDED IN SECTION 2.03, INDEMNITEE SHALL NOT BE ENTITLED TO
INDEMNIFICATION PURSUANT TO THIS AGREEMENT IN CONNECTION WITH ANY PROCEEDING
INITIATED BY INDEMNITEE AGAINST INSIGHT OR ANY DIRECTOR, OFFICER OR KEY EMPLOYEE
OF INSIGHT, UNLESS INSIGHT HAS JOINED IN OR CONSENTED TO THE INITIATION OF SUCH
PROCEEDING.  IF SO REQUESTED BY INDEMNITEE, INSIGHT SHALL ADVANCE (WITHIN TEN
(10) BUSINESS DAYS OF SUCH REQUEST) ANY AND ALL EXPENSES TO INDEMNITEE (AN
“EXPENSE ADVANCE”); PROVIDED, HOWEVER, THAT SUCH EXPENSES SHALL BE ADVANCED ONLY
UPON DELIVERY TO INSIGHT OF AN UNDERTAKING BY OR ON BEHALF OF INDEMNITEE TO
REPAY SUCH AMOUNT IF IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED
TO BE INDEMNIFIED BY INSIGHT.  FURTHER, NO INDEMNIFICATION SHALL BE MADE FOR THE
ACCOUNTING OF PROFITS MADE FROM THE PURCHASE OR SALE BY INDEMNITEE OF ANY
SECURITIES OF INSIGHT OR THE PARENT WITHIN THE MEANING OF SECTION 16(B) OF THE
EXCHANGE ACT OR SIMILAR PROVISION OF ANY STATE STATUTORY OR COMMON LAW.


 


(B)  NOTWITHSTANDING THE FOREGOING, (I) THE OBLIGATIONS OF INSIGHT UNDER
SECTION 2.01(A) SHALL BE SUBJECT TO THE CONDITION THAT THE REVIEWING PARTY SHALL
NOT HAVE DETERMINED (IN A WRITTEN OPINION, IN ANY CASE IN WHICH THE SPECIAL,
INDEPENDENT COUNSEL REFERRED TO IN SECTION 2.02 HEREOF IS INVOLVED) THAT
INDEMNITEE WOULD NOT BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW, AND
(II) THE OBLIGATION OF INSIGHT TO MAKE AN EXPENSE ADVANCE PURSUANT TO
SECTION 2.01(A) SHALL BE SUBJECT TO THE CONDITION THAT IF, WHEN AND TO THE
EXTENT THAT THE REVIEWING PARTY DETERMINES THAT INDEMNITEE WOULD NOT BE
PERMITTED TO BE SO INDEMNIFIED UNDER APPLICABLE LAW, INSIGHT SHALL BE ENTITLED
TO BE REIMBURSED BY INDEMNITEE (WHO HEREBY AGREES TO REIMBURSE INSIGHT) FOR ALL
SUCH AMOUNTS THERETOFORE PAID; PROVIDED, HOWEVER, THAT IF INDEMNITEE HAS
COMMENCED LEGAL PROCEEDINGS IN A COURT OF COMPETENT JURISDICTION TO

 

4

--------------------------------------------------------------------------------


 


SECURE A DETERMINATION THAT INDEMNITEE SHOULD BE INDEMNIFIED UNDER APPLICABLE
LAW, ANY DETERMINATION MADE BY THE REVIEWING PARTY THAT INDEMNITEE WOULD NOT BE
PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW SHALL NOT BE BINDING, AND
INDEMNITEE SHALL NOT BE REQUIRED TO REIMBURSE INSIGHT FOR ANY EXPENSE ADVANCE
UNTIL A FINAL JUDICIAL DETERMINATION IS MADE WITH RESPECT THERETO (AS TO WHICH
ALL RIGHTS OF APPEAL THEREFROM HAVE BEEN EXHAUSTED OR HAVE LAPSED). 
INDEMNITEE’S OBLIGATION TO REIMBURSE INSIGHT FOR EXPENSE ADVANCES SHALL BE
UNSECURED AND NO INTEREST SHALL BE CHARGED THEREON.  IF THERE HAS NOT BEEN A
CHANGE IN CONTROL, THE REVIEWING PARTY SHALL BE SELECTED BY THE INSIGHT BOARD,
AND IF THERE HAS BEEN SUCH A CHANGE IN CONTROL (OTHER THAN A CHANGE IN CONTROL
WHICH HAS BEEN APPROVED BY A MAJORITY OF THE INSIGHT BOARD WHO WERE DIRECTORS
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL), THE REVIEWING PARTY SHALL BE THE
SPECIAL, INDEPENDENT COUNSEL REFERRED TO IN SECTION 2.02 HEREOF.  IF THERE HAS
BEEN NO DETERMINATION BY THE REVIEWING PARTY WITHIN THIRTY (30) DAYS AFTER
WRITTEN DEMAND IS PRESENTED TO INSIGHT BY INDEMNITEE, OR IF THE REVIEWING PARTY
DETERMINES THAT INDEMNITEE SUBSTANTIVELY WOULD NOT BE PERMITTED TO BE
INDEMNIFIED IN WHOLE OR IN PART UNDER APPLICABLE LAW, INDEMNITEE SHALL HAVE THE
RIGHT TO COMMENCE LITIGATION, AFTER GIVING INSIGHT TEN (10) DAYS’ PRIOR WRITTEN
NOTICE THEREOF, IN ANY COURT IN THE STATES OF CALIFORNIA OR DELAWARE HAVING
SUBJECT MATTER JURISDICTION THEREOF AND IN WHICH VENUE IS PROPER SEEKING AN
INITIAL DETERMINATION BY THE COURT OR CHALLENGING ANY SUCH DETERMINATION BY THE
REVIEWING PARTY OR ANY ASPECT THEREOF, AND INSIGHT HEREBY CONSENTS TO SERVICE OF
PROCESS AND TO APPEAR IN ANY SUCH PROCEEDING.  ANY DETERMINATION BY THE
REVIEWING PARTY OTHERWISE SHALL BE CONCLUSIVE AND BINDING ON INSIGHT AND
INDEMNITEE.


 


2.02.                        CHANGE IN CONTROL.  INSIGHT AGREES THAT IF THERE IS
A CHANGE IN CONTROL OF INSIGHT (OTHER THAN A CHANGE IN CONTROL WHICH HAS BEEN
APPROVED BY A MAJORITY OF THE BOARD WHO WERE DIRECTORS IMMEDIATELY PRIOR TO SUCH
CHANGE IN CONTROL), THEN WITH RESPECT TO ALL MATTERS THEREAFTER ARISING
CONCERNING THE RIGHTS OF INDEMNITEE TO INDEMNITY PAYMENTS AND EXPENSE ADVANCES
UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR UNDER APPLICABLE LAW OR INSIGHT’S
CERTIFICATE OF INCORPORATION OR BYLAWS NOW OR HEREAFTER IN EFFECT RELATING TO
INDEMNIFICATION FOR INDEMNIFIABLE EVENTS, INSIGHT SHALL SEEK LEGAL ADVICE ONLY
FROM SPECIAL, INDEPENDENT COUNSEL SELECTED BY INDEMNITEE AND APPROVED BY INSIGHT
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).  SUCH SPECIAL, INDEPENDENT
COUNSEL SHALL NOT HAVE OTHERWISE PERFORMED SERVICES FOR INSIGHT OR INDEMNITEE
(OTHER THAN IN CONNECTION WITH SUCH MATTERS) WITHIN THE LAST FIVE (5) YEARS. 
SUCH SPECIAL, INDEPENDENT COUNSEL SHALL NOT INCLUDE ANY PERSON WHO, UNDER THE
APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A
CONFLICT OF INTEREST IN REPRESENTING EITHER INSIGHT OR INDEMNITEE IN AN ACTION
TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.  SUCH COUNSEL, AMONG
OTHER THINGS, SHALL RENDER ITS WRITTEN OPINION TO INSIGHT AND INDEMNITEE AS TO
WHETHER AND TO WHAT EXTENT INDEMNITEE WOULD BE PERMITTED TO BE INDEMNIFIED UNDER
APPLICABLE LAW.  INSIGHT AGREES TO PAY THE REASONABLE FEES OF THE SPECIAL,
INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO INDEMNIFY FULLY SUCH COUNSEL
AGAINST ANY AND ALL EXPENSES (INCLUDING ATTORNEYS’ FEES), CLAIMS, LIABILITIES
AND DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ENGAGEMENT OF
SPECIAL, INDEPENDENT COUNSEL PURSUANT HERETO.


 


2.03.                        INDEMNIFICATION FOR EXPENSES INCURRED IN ENFORCING
THIS AGREEMENT.  INSIGHT SHALL INDEMNIFY INDEMNITEE AGAINST ANY AND ALL EXPENSES
(INCLUDING ATTORNEYS’ FEES) AND, IF REQUESTED BY INDEMNITEE, SHALL (WITHIN TEN
(10) BUSINESS DAYS OF SUCH REQUEST) ADVANCE SUCH EXPENSES TO INDEMNITEE, WHICH
ARE INCURRED BY INDEMNITEE IN CONNECTION WITH ANY CLAIM ASSERTED AGAINST OR
ACTION BROUGHT BY INDEMNITEE FOR (I) INDEMNIFICATION OR

 

5

--------------------------------------------------------------------------------


 


ADVANCE PAYMENT FOR EXPENSES BY INSIGHT UNDER THIS AGREEMENT OR ANY OTHER
AGREEMENT, OR RELATING TO INDEMNIFICATION FOR INDEMNIFIABLE EVENTS AND/OR
(II) RECOVERY UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICIES
MAINTAINED BY INSIGHT, REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED
TO BE ENTITLED TO SUCH INDEMNIFICATION, ADVANCE EXPENSE PAYMENT OR INSURANCE
RECOVERY, AS THE CASE MAY BE.  EXPENSES SHALL BE ADVANCED, HOWEVER, ONLY UPON
DELIVERY TO INSIGHT OF AN UNDERTAKING BY OR ON BEHALF OF INDEMNITEE TO REPAY
SUCH AMOUNT IF IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED BY INSIGHT.


 


2.04.                        PARTIAL INDEMNITY.  IF INDEMNITEE IS ENTITLED UNDER
ANY PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY INSIGHT FOR SOME OR A
PORTION OF THE EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN
SETTLEMENT OF A PROCEEDING BUT NOT, HOWEVER, FOR ALL OF THE TOTAL AMOUNT
THEREOF, INSIGHT SHALL NEVERTHELESS INDEMNIFY INDEMNITEE FOR THE PORTION THEREOF
TO WHICH INDEMNITEE IS ENTITLED.  MOREOVER, NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE
MERITS OR OTHERWISE IN DEFENSE OF ANY OR ALL PROCEEDINGS RELATING IN WHOLE OR IN
PART TO AN INDEMNIFIABLE EVENT OR IN DEFENSE OF ANY ISSUE OR MATTER THEREIN,
INCLUDING DISMISSAL WITHOUT PREJUDICE, INDEMNITEE SHALL BE INDEMNIFIED AGAINST
ALL EXPENSES INCURRED IN CONNECTION THEREWITH.


 


2.05.                        DEFENSE TO INDEMNIFICATION, BURDEN OF PROOF AND
PRESUMPTIONS.  IT SHALL BE A DEFENSE TO ANY ACTION BROUGHT BY INDEMNITEE AGAINST
INSIGHT TO ENFORCE THIS AGREEMENT (OTHER THAN AN ACTION BROUGHT TO ENFORCE A
CLAIM FOR EXPENSES INCURRED IN DEFENDING A PROCEEDING IN ADVANCE OF ITS FINAL
DISPOSITION WHERE THE REQUIRED UNDERTAKING HAS BEEN TENDERED TO INSIGHT) THAT
INDEMNITEE HAS NOT MET THE STANDARD OF CONDUCT THAT MAKES IT PERMISSIBLE UNDER
THE DELAWARE GENERAL CORPORATION LAW FOR INSIGHT TO INDEMNIFY INDEMNITEE FOR THE
AMOUNT CLAIMED.  IN CONNECTION WITH ANY DETERMINATION BY THE REVIEWING PARTY OR
OTHERWISE AS TO WHETHER INDEMNITEE IS ENTITLED TO BE INDEMNIFIED HEREUNDER, THE
BURDEN OF PROVING SUCH RIGHT TO INDEMNIFICATION SHALL BE ON INDEMNITEE.  NEITHER
THE FAILURE OF INSIGHT (INCLUDING THE INSIGHT BOARD, SPECIAL INDEPENDENT COUNSEL
OR ITS STOCKHOLDERS) TO HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF
SUCH ACTION BY INDEMNITEE THAT INDEMNIFICATION OF INDEMNITEE IS PROPER UNDER THE
CIRCUMSTANCES BECAUSE HE OR SHE HAS MET THE APPLICABLE STANDARD OF CONDUCT SET
FORTH IN THE DELAWARE GENERAL CORPORATION LAW, NOR AN ACTUAL DETERMINATION BY
INSIGHT (INCLUDING THE INSIGHT BOARD, SPECIAL, INDEPENDENT COUNSEL OR ITS
STOCKHOLDERS) THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT,
SHALL BE A DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT
MET THE APPLICABLE STANDARD OF CONDUCT.  FOR PURPOSES OF THIS AGREEMENT, THE
TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT (WHETHER WITH OR
WITHOUT COURT APPROVAL) OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE, OR ITS
EQUIVALENT, SHALL NOT CREATE A PRESUMPTION THAT INDEMNITEE DID NOT MEET ANY
PARTICULAR STANDARD OF CONDUCT OR HAVE ANY PARTICULAR BELIEF OR THAT A COURT HAS
DETERMINED THAT INDEMNIFICATION IS NOT PERMITTED BY APPLICABLE LAW.


 


2.06.                        NON-EXCLUSIVITY.  THE RIGHTS OF INDEMNITEE
HEREUNDER SHALL BE IN ADDITION TO ANY OTHER RIGHTS INDEMNITEE MAY HAVE UNDER
INSIGHT’S CERTIFICATE OF INCORPORATION OR BYLAWS OR THE DELAWARE GENERAL
CORPORATION LAW OR OTHERWISE.  TO THE EXTENT THAT A CHANGE IN THE DELAWARE
GENERAL CORPORATION LAW (WHETHER BY STATUTE OR JUDICIAL DECISION) PERMITS
GREATER INDEMNIFICATION BY AGREEMENT THAN WOULD BE AFFORDED CURRENTLY UNDER
INSIGHT’S CERTIFICATE OF

 

6

--------------------------------------------------------------------------------


 


INCORPORATION AND BYLAWS AND THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES
HERETO THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS SO
AFFORDED BY SUCH CHANGE.


 


ARTICLE III
GENERAL PROVISIONS


 


3.01.                        LIABILITY INSURANCE.  TO THE EXTENT INSIGHT
MAINTAINS AN INSURANCE POLICY OR POLICIES PROVIDING DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE, INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES, IN
ACCORDANCE WITH ITS OR THEIR TERMS, TO THE MAXIMUM EXTENT OF THE COVERAGE
AVAILABLE FOR ANY DIRECTOR OR OFFICER.


 


3.02.                        PERIOD OF LIMITATIONS.  NO LEGAL ACTION SHALL BE
BROUGHT AND NO CAUSE OF ACTION SHALL BE ASSERTED BY OR ON BEHALF OF INSIGHT OR
ANY AFFILIATE OF INSIGHT AGAINST INDEMNITEE, INDEMNITEE’S SPOUSE, HEIRS,
EXECUTORS OR PERSONAL OR LEGAL REPRESENTATIVES AFTER THE EXPIRATION OF TWO
(2) YEARS FROM THE DATE OF ACCRUAL OF SUCH CAUSE OF ACTION, OR SUCH LONGER
PERIOD AS MAY BE REQUIRED BY STATE LAW UNDER THE CIRCUMSTANCES, AND ANY CLAIM OR
CAUSE OF ACTION OF INSIGHT OR ITS AFFILIATES SHALL BE EXTINGUISHED AND DEEMED
RELEASED UNLESS ASSERTED BY THE TIMELY FILING OF A LEGAL ACTION WITHIN SUCH
PERIOD; PROVIDED, HOWEVER, THAT IF ANY SHORTER PERIOD OF LIMITATIONS IS
OTHERWISE APPLICABLE TO ANY SUCH CAUSE OF ACTION, SUCH SHORTER PERIOD SHALL
GOVERN.


 


3.03.                        AMENDMENT OF THIS AGREEMENT.  NO SUPPLEMENT,
MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN
WRITING BY BOTH OF THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISIONS HEREOF (WHETHER OR NOT SIMILAR), NOR SHALL SUCH WAIVER CONSTITUTE A
CONTINUING WAIVER.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN, NO FAILURE TO
EXERCISE OR ANY DELAY IN EXERCISING ANY RIGHT OR REMEDY HEREUNDER SHALL
CONSTITUTE A WAIVER THEREOF.


 


3.04.                        SUBROGATION.  IN THE EVENT OF PAYMENT UNDER THIS
AGREEMENT, INSIGHT SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF
THE RIGHTS OF RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND
SHALL DO EVERYTHING THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS, INCLUDING THE
EXECUTION OF SUCH DOCUMENTS NECESSARY TO ENABLE INSIGHT EFFECTIVELY TO BRING
SUIT TO ENFORCE SUCH RIGHTS.


 


3.05.                        NO DUPLICATION OF PAYMENTS.  INSIGHT SHALL NOT BE
LIABLE UNDER THIS AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH ANY CLAIM
MADE AGAINST INDEMNITEE TO THE EXTENT INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED
PAYMENT (UNDER ANY INSURANCE POLICY, CERTIFICATE OF INCORPORATION, BYLAWS OR
OTHERWISE) OF THE AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER.


 


3.06.                        SETTLEMENT OF CLAIMS.  INSIGHT SHALL NOT BE LIABLE
TO INDEMNIFY INDEMNITEE UNDER THIS AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT
OF ANY ACTION OR CLAIM EFFECTED WITHOUT INSIGHT’S WRITTEN CONSENT.  INSIGHT
SHALL NOT SETTLE ANY ACTION OR CLAIM IN ANY MANNER WHICH WOULD IMPOSE ANY
PENALTY OR LIMITATION ON INDEMNITEE WITHOUT INDEMNITEE’S WRITTEN CONSENT. 
NEITHER INSIGHT NOR INDEMNITEE WILL UNREASONABLY WITHHOLD THEIR CONSENT TO ANY
PROPOSED SETTLEMENT.  INSIGHT SHALL NOT BE LIABLE TO INDEMNIFY INDEMNITEE UNDER
THIS AGREEMENT WITH REGARD TO ANY JUDICIAL AWARD IF INSIGHT WAS NOT GIVEN A
REASONABLE AND TIMELY OPPORTUNITY, AT ITS EXPENSE, TO PARTICIPATE IN THE DEFENSE
OF SUCH ACTION.

 

7

--------------------------------------------------------------------------------


 


3.07.                        BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND
THEIR RESPECTIVE SUCCESSORS, ASSIGNS (INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR
BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF
THE BUSINESS AND/OR ASSETS OF INSIGHT), SPOUSES, HEIRS AND PERSONAL AND LEGAL
REPRESENTATIVES.  INSIGHT SHALL REQUIRE AND CAUSE ANY SUCCESSOR (WHETHER
DIRECTLY OR INDIRECTLY BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL,
SUBSTANTIALLY ALL OR A SUBSTANTIAL PART OF THE BUSINESS AND/OR ASSETS OF
INSIGHT, BY WRITTEN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO INDEMNITEE,
EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND
TO THE SAME EXTENT THAT INSIGHT WOULD BE REQUIRED TO PERFORM IF NO SUCH
SUCCESSION HAD TAKEN PLACE.  THIS AGREEMENT SHALL CONTINUE IN EFFECT REGARDLESS
OF WHETHER INDEMNITEE CONTINUES TO SERVE AS A DIRECTOR OR OFFICER OF INSIGHT OR
OF ANY OTHER ENTERPRISE AT INSIGHT’S REQUEST.


 


3.08.                        SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT
SHALL BE SEVERABLE IN THE EVENT THAT ANY OF THE PROVISIONS HEREOF (INCLUDING ANY
PROVISION WITHIN A SINGLE SECTION, PARAGRAPH OR SENTENCE) IS HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID, VOID OR OTHERWISE UNENFORCEABLE, AND THE
REMAINING PROVISIONS SHALL REMAIN ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY
LAW.  FURTHERMORE, TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH PORTION OF THIS AGREEMENT
CONTAINING ANY PROVISION HELD TO BE INVALID, VOID OR OTHERWISE UNENFORCEABLE,
THAT IS NOT ITSELF INVALID, VOID OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO
GIVE EFFECT TO THE INTENT MANIFESTED BY THE PROVISION HELD INVALID, ILLEGAL OR
UNENFORCEABLE.


 


3.09.                        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.


 


3.10.                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


3.11.                        NOTICES.  ALL NOTICES, DEMANDS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED BY HAND, AGAINST RECEIPT,
OR MAILED, POSTAGE PREPAID, CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, OR DEPOSITED WITH A REPUTABLE OVERNIGHT COURIER WITH ALL CHARGES
PREPAID, AND ADDRESSED TO INSIGHT AT:


 

InSight Health Services Corp.

26250 Enterprise Court, Suite 100

Lake Forest, California 92630-8405

Attention:  General Counsel

Fax:  (949) 462-3703

 

and to INDEMNITEE at:

 

Street Address

City, State, Zip

 

8

--------------------------------------------------------------------------------


 


NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY WHEN DONE IN ACCORDANCE WITH
THIS SECTION.  ALL NOTICES COMPLYING WITH THIS SECTION SHALL BE DEEMED TO HAVE
BEEN RECEIVED ON THE DATE OF DELIVERY IF PERSONALLY DELIVERED, ONE (1) DAY AFTER
DEPOSIT WITH AN OVERNIGHT COURIER, OR ON THE FOURTH BUSINESS DAY AFTER MAILING.


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED AND DELIVERED THIS
AGREEMENT AS OF THE DAY FIRST ABOVE WRITTEN.

 

 

 

“INSIGHT”

 

INSIGHT HEALTH SERVICES CORP.

 

 

 

By:

 

 

 

 

 

 

 

 

“INDEMNITEE”

 

 

 

 

 

 

[name]

 

9

--------------------------------------------------------------------------------